Case 1:20-cv-00189-JSR Document 94 Filed 09/30/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARNEGIE INSTITUTE OF WASHINGTON,
et al.,

Plaintiffs,
-VO : 20-cv-189 (JSR)
PURE GROWN DIAMONDS, INC., et al.,

Defendants.

CARNEGIE INSTITUTE OF WASHINGTON,
et al.,

Plaintiffs,
-V- : 20-cv-200 (JSR)
FENIX DIAMONDS, LLC,

Defendant.

 

JED S. RAKOFF, U.S.D.d.

On Monday, September 28, 2020, pursuant to the Court's
Individual Rules, the parties in the above-captioned actions
jointly called Chambers so that the defendants in both actions
could make six applications to the Court. The Court heard
continued argument from the parties yesterday (September 29) and

authorized certain Limited submissions by email last night. Having

 
Case 1:20-cv-00189-JSR Document 94 Filed 09/30/20 Page 2 of 4

considered these materials and the parties’ arguments, and for the

reasons stated on the call and herein, the Court rules as follows.

(1)

The Court directed the parties to submit deposition
excerpts in which counsel directed a witness not to answer.
The Court reviewed those excerpts and takes no issue with
the directions by defendants’ counsel. The Court concludes
that plaintiffs’ counsel’s directions not to answer were
in some instances exercised somewhat more broadly than they
should have been in light of the proffered reliance on the
Court’s previous orders. Nevertheless, the Court sees no
evidence of bad faith. In this particular circumstance,
the Court believes that the appropriate remedy is a short
deposition of an M7D Corporation (“M7D”) technical expert.
M7D shall designate a 30(b) (6) witness to answer questions
relating to whether M7D currently practices and/or has
practiced the patented methods, and, if so, whether it was
able to do so without a substantial period of
experimentation. To that end, defendants may only depose
this 30(b)(6) witness regarding M7D’s CVD diamond
manufacturing process(es) and any changes thereto during
the relevant period. The deposition shall be limited to 2
hours. (At the deposition, the Court assumes that counsel
will be far more circumspect in giving directions not to

answer.) Defendants’ additional requests to compel

 
(3)

Case 1:20-cv-00189-JSR Document 94 Filed 09/30/20 Page 3 of 4

production of manufacturing documents and to compel an
inspection of M7D’s facilities are denied.

Plaintiffs and/or plaintiffs’ expert must produce, no later
than 3 business days prior to the due date for rebuttal
expert reports, all information not previously produced by
plaintiffs and/or plaintiffs’ expert regarding experiments
done by plaintiffs’ expert in his capacity as an expert
witness in this case, and any other information relied upon
by plaintiffs’ expert in reaching his expert opinions in
this case.

At a 30(b)(6) deposition of Carnegie Institute of
Washington (“Carnegie”}, Carnegie’s representative
disclaimed knowledge on certain technical topics but
indicated that Joseph Lai, a lab manager at Carnegie, might
have such knowledge, Carnegie shall designate Lai as a
30(b) (6) witness for Carnegie. The defendants may depose
Lai in that capacity for no more than two hours, limited
to questions concerning whether Carnegie practices or has
practiced the patented methods, and, if so, whether it was
able to do so without a substantial period of
experimentation. To that end, defendants may only depose
Lai regarding Carnegie’s CVD diamond equipment and
manufacturing process(es) and any changes thereto during

the relevant period. By the same token, to the extent any

 
Case 1:20-cv-00189-JSR Document 94 Filed 09/30/20 Page 4 of 4

defendant has not offered a corporate representative to
testify regarding that defendant’s CVD diamond equipment
and manufacturing process(es) and any changes thereto
during the relevant period, that defendant shall either
retroactively designate an individual witness's testimony
on that topic as 30(b) (6) testimony or offer a new 30(b) (6)
witness on that topic.

Defendants may depose a Carnegie corporate representative
about the ALTR and UAB/Applied Nanocarbon license
agreements and related correspondence in a  30(b) (6)
deposition limited to that topic and lasting no more than
30 minutes.

Defendants may depose an M7D corporate representative about
the ALTR license agreement and related correspondence in a
30(b) (6) deposition limited to that topic and lasting no
more than 30 minutes.

All remaining deadlines in the Case Management Order are
extended by one week. ‘The final pretrial conference and
hearing on any dispositive motions is set for November 24,

2020, at 3:30 pm.

SO ORDERED.

Dated:

New York, NY SA RbdE

September 30, 2020 JEDA. RAKOFF, U.S.D.d.

 
